Citation Nr: 0312238	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-03 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.	Entitlement to an effective date earlier than June 26, 
1996 for a 10 percent rating for residuals of a 
fractured nose.

3.	Entitlement to an effective date earlier than June 4, 
1996 for a 10 percent rating for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from determinations by the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO) that granted a 10 percent rating for residuals of a 
fractured nose, and assigned an effective date of June 26, 
1996; a 10 percent rating for a right knee disability, and 
assigned an effective date of June 4, 1996; and denied an 
application to reopen a claim for service connection for a 
low back disability on the grounds that no new and material 
evidence had been presented.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	Service connection for a low back disability was denied 
by the RO in a rating decision dated in March 1958 and 
that decision was not appealed within one year of the 
veteran being notified.

3.	Evidence submitted since the March 1958 rating decision 
is not so significant that it must be considered in 
order to fairly decide whether the veteran is entitled 
to service connection for a low back disability.

4.	There is no date prior to June 26, 1996 at which it is 
factually ascertainable that the residuals of a 
fractured nose were compensably disabling.

5.	There is no date prior to June 4, 1996 at which it is 
factually ascertainable that the degenerative joint 
disease of the right knee was compensably disabling.

CONCLUSIONS OF LAW

1.	The March 1958 RO rating decision is final.  38 U.S.C. 
§ 3305(b) (1952 Supp. 1957); Department of Veterans 
Affairs Regulation 1008; currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.	New and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for a low back disability and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.	The criteria for assignment of an effective date earlier 
than June 26, 1996, for the award of a 10 percent rating 
for residuals of a fractured nose, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2002).

4.	The criteria for assignment of an effective date earlier 
than June 4, 1996, for the award of a 10 percent rating 
for degenerative joint disease of the right knee, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The February 1998 rating decision in letter form, and the May 
1998 Statement of the Case (SOC) and the February 2000, March 
2003 Supplemental Statements of the Case (SSOCs) informed the 
veteran that service connection for a low back disability had 
been previously denied in 1958 and that his current claim to 
reopen was being denied because there was no medical evidence 
that linked his current low back disability to service.  
Additionally, the March 2003 rating decision informed the 
veteran that effective dates of June 26, 1996, and June 4, 
1996 were warranted for a 10 percent rating for residuals of 
a fractured nose and a 10 percent rating for a right knee 
disability because those were the earliest dates after the 
filing of his claim for increase, that it was factually 
ascertainable that his disabilities warranted a 10 percent 
rating each.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  These documents specifically listed the evidence the 
RO had obtained.  The RO sent the veteran a letter dated in 
August 2001 that stated what actions the RO would take and 
what information and evidence that the veteran was required 
to obtain regarding his claim.  This August 2001 letter also 
informed the veteran of the provisions of the VCAA.  The RO 
obtained lay statements, and VA medical records.  The Board 
declines to obtain a medical nexus opinion with respect to 
the claim of service connection for a low back disability 
because there is no medical evidence of pertinent disability 
in service or for several years following service.  Thus, 
while there is a current diagnosis of a low back disability, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the lack of any treatment for a 
low back disability shortly following service, any opinion 
relating the current low back disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims, 
including his claims for an earlier effective date.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for a low back 
disability was filed prior to August 29, 2001.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Entitlement to service connection for a low back disability 
was previously denied by the RO in a rating decision in March 
1958.  The veteran was notified of this determination later 
that same month.  This decision was not appealed and is 
final.  38 U.S.C. § 3305(b) (1952 Supp. 1957); Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  Service connection was denied for a low back 
disability on the grounds that it was not shown in service 
and it was not shown to be linked to service.  There is no 
indication in the service medical records that the veteran 
ever complained of or was treated for a low back disability.

Evidence submitted since the March 1958 rating decision 
consists of statements from the veteran, hospitalization 
records from Birmingham Baptist Hospital from 1957 and 1960, 
VA treatment notes and hospitalization records dated from 
1966 to 2002, and statements from family members including 
the veteran's wife, brother, and two sons.  For the purposes 
of reopening the claim, the Board is to presume the 
credibility of all new evidence submitted.  This evidence is 
all new in that it was not considered when the RO made its 
decision in March 1958.

None of the new evidence tends to establish the essential 
element that was the specified basis for denial of the 
veteran's claim previously; that is the lack of competent 
evidence tending to show that the veteran's low back 
disability is linked to service.  The new evidence does 
address the back disability, but there is no etiology noted 
in the medical evidence and no link to service is suggested 
by any of the medical evidence.  The Birmingham Baptist 
Hospital records show that the veteran underwent surgery for 
interlaminar removal of disc L4-L5.  Records from January and 
February 1960 from the same hospital show a diagnosis of 
lumbosacral strain.  None of these hospitalization records 
state any etiology for the veteran's low back disability.  VA 
treatment notes and surgical notes dated from 1966 to 2002 
indicate that the veteran continued to receive treatment for 
his low back disability.  He underwent a laminectomy in March 
1966, and has had numerous MRI and X-ray examinations.  The 
veteran continues to complain of pain in his back and 
difficulty moving but none of the VA treatment records 
discuss or establish an etiology for his low back disability.  
There is nothing in the VA treatment notes that indicates a 
link to service.  The veteran provided statements from his 
wife, his brother and his sons that indicate they noticed the 
veteran having trouble with his back since returning from 
service.  The Board presumes the credibility of these 
statements, but there is no indication that the back trouble 
they noted in 1945 is related to the low back disability the 
veteran now suffers from.  Additionally, while the veteran's 
family is competent to describe symptoms, as laypersons they 
are not competent to testify to a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has submitted no new evidence  that tends to 
establish the specified bases for the 1958 denial, that is 
that there is no showing that his low back disability is 
linked to service.

Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
veteran's claim was that the evidence did not show that he 
had a low back disability that was linked to service  Since 
the new evidence does not show any such link, the claim for 
service connection for a low back disability is not reopened.

III.  Entitlement to an effective date earlier than June 26, 
1996 for a 10 percent rating for residuals of a fractured 
nose, and earlier than June 4, 1996 for degenerative joint 
disease of the right knee

With regard to claims for increase VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise. 8 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(2002), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2002).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2002).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

Effective from October 7, 1996, traumatic septal deviation is 
assigned a 10 percent rating where there is 50 percent 
obstruction of the nasal passages of both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (2002).  

Prior to October 7, 1996, deflection of the nasal septum was 
rated as noncompensable when only slight symptoms were 
present and as 10 percent disabling when there was marked 
interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  Since 
the veteran's claim for an increase was filed prior to 
October 7, 1996, he is entitled to the application of the 
version most favorable to him.  

Traumatic arthritis, substantiated by x-ray findings, is 
rated under the schedular criteria for degenerative arthritis 
set forth at Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is 
warranted for each major joint or group of subjoints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating is warranted for arthritis with involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2002).  

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 
5260 (2002).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261 
(2002).  

In this case, the evidence establishes that the veteran filed 
a claim seeking an increased rating for residuals of a 
fractured nose and for a right knee disability, by means of a 
letter dated November 11, 1994.  The RO obtained VA treatment 
notes dated from 1981 to 1989.  These reflect that the 
veteran was treated primarily for unrelated disability.  None 
of those treatment notes establish that the nasal or right 
knee disability was symptomatic to a compensable degree.  The 
veteran was provided VA examinations in June 1998 and on the 
basis of the findings on those examinations, the RO 
determined that a 10 percent rating was warranted for both 
disabilities.  The RO assigned an effective date of June 23, 
1998, the date of the VA examinations, as the first date on 
which it was factually ascertainable that the veteran's 
disabilities met the criteria for a 10 percent rating each.  
The RO later obtained additional VA outpatient treatment 
notes dated from 1993 to 2002.  The RO reviewed these later 
treatment notes and in March 2003 the RO determined that an 
earlier effective date was warranted and assigned a 10 
percent rating for residuals of a fractured nose effective 
June 26, 1996 and a 10 percent rating for a right knee 
disability effective June 4, 1996.  These dates were based on 
VA outpatient treatment notes.  The veteran continues to seek 
an earlier date.

There is no basis on which to grant an effective date earlier 
than June 26, 1996 for  a 10 percent rating for residuals of 
a fractured nose, and June 4, 1996 for a 10 percent rating 
for a right knee disability.  Prior to these dates, there is 
no indication of the veteran's disabilities meeting the 
criteria for a 10 percent rating for either his nose or knee.  
The June 26, 1996 treatment notes reference difficulty 
breathing within the context of an operation to correct 
paralyzed vocal cords.  There was an indication of nasal 
obstruction due to trauma.  However, the records dated prior 
to June 26, 1996 do not reflect nasal obstruction or marked 
interference with the breathing space required for a 
compensable evaluation under either the old or new criteria.  

There is no indication that the veteran met the criteria for 
a 10 percent rating for a right knee disability prior to June 
4, 1996.  At that time there was tenderness in the right knee 
and an assessment of degenerative joint disease.  
Degenerative joint disease was confirmed on x-rays on VA 
examination in 1998.  At no time prior to 1996 was there a 
showing of degenerative joint disease on x-rays and the 
treatment notes prior to that date do not show the limitation 
of function contemplated by a 10 percent rating.  There is no 
date prior to June 1996 where it is factually ascertainable 
that the veteran's nose or right knee disability warrants a 
10 percent disability rating.  Therefore, the Board finds 
that the criteria for assignment of an effective date earlier 
than June 26, 1996 for a 10 percent rating for residuals of a 
fractured nose, and an effective date earlier than June 4,1 
996 for a 10 percent rating for a right knee disability, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.16 (2002).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disability, and the claim is not reopened.

Entitlement to an effective date earlier than June 26, 1996 
for a 10 percent rating for residuals of a fractured nose is 
denied.

Entitlement to an effective date earlier than June 4, 1996 
for a 10 percent rating for a right knee disability is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals
`
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

